[Cite as State v. Rebarchek, 2021-Ohio-3142.]


                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY


STATE OF OHIO,
                                                          CASE NO. 5-21-02
       PLAINTIFF-APPELLEE,

       v.

JOSHUA M. REBARCHEK,                                      OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,
                                                          CASE NO. 5-21-03
       PLAINTIFF-APPELLEE,

       v.

JOSHUA M. REBARCHEK,                                      OPINION

       DEFENDANT-APPELLANT.


                Appeal from Hancock County Common Pleas Court
                  Trial Court Nos. 2020 CR 174 and 2020 CR 138

                                     Judgments Affirmed

                          Date of Decision: September 13, 2021


APPEARANCES:

        Lawrence A. Gold for Appellant

        Phillip A. Riegle for Appellee
Case Nos. 5-21-02 and 5-21-03


WILLAMOWSKI, P.J.

        {¶1} Defendant-appellant Joshua M. Rebarchek (‘Rebarchek”) brings this

appeal from the judgments of the Court of Common Pleas of Hancock County

sentencing him to an indeterminate sentence. Rebarchek alleges on appeal that the

sentence violates the separation of power doctrine. For the reasons set forth below,

the judgments are affirmed.

        {¶2} On February 5, 2021, the trial court entered a judgment of sentencing

in trial court case number 2020 CR 174 (appellate number 5-21-02) noting that

Rebarchek had been found guilty after a no contest plea of Pandering Obsecenity

Involving a Minor in violation of R.C. 2907.321(A)(1) (Counts 1 and 2), Pandering

Sexually Oriented Material Involving a Minor in violation of R.C. 2907.322(A)(5)

(Count 4), Illegal Use of a Minor in a Nudity-Oriented Material or Performance in

violation of R.C. 2907.323(A)(3) (Count 5), and Domestic Violence in violation of

R.C. 2919.25(A) (Count 7). ADoc. 451. The trial court imposed the following

prison terms: 1) Counts 1 and 2 received an indefinite prison term of seven years

up to a maximum term of 10 ½ years; 2) Counts 4 and 5 received a definite prison

term of 12 months; and 3) Count 7 received a prison term of 16 months. ADoc. 45.

The sentences imposed as to Counts 1, 2, 4, 5 were ordered to be served concurrently

with each other, but consecutive to that imposed in Count 7. ADoc. 45.



1
 The docket in trial court case number 2020 CR 174 is identified as “ADoc.” The docket in trial court case
number 2020 CR 138 is identified as “BDoc.”

                                                   -2-
Case Nos. 5-21-02 and 5-21-03


      {¶3} On that same date, the trial court also entered a judgment of sentencing

in trial court case number 2020 CR 138 (appellate case number 5-21-03). BDoc.

34. The entry noted that Rebarchek was found guilty of assault in violation of R.C.

2903.13(A), a felony of the fourth degree. BDoc. 34. The trial court imposed a

sentence of eight months and ordered that it be served consecutive to the sentence

imposed in 2020 CR 174. BDoc. 34. The intent of the trial court in sentencing on

both cases was for Rebarchek to serve a prison term ranging from 9 years to 12 ½

years. BDoc. 34. Rebarchek filed a notice of appeal from this sentence. ADoc. 51

and BDoc. 38. On appeal, he raises the following assignment of error.

      Indefinite Sentencing under the Reagan Tokes Act is
      unconstitutional under the Fourteenth Amendment of the United
      States Constitution and the Applicable sections of the Ohio
      Constitution.

      {¶4} In the sole assignment of error, Rebarchek solely argues that the statute

is unconstitutional because it violates the separation of powers by allowing the

executive branch of government to determine the length of sentence. This Court

has previously addressed this issue in State v. Hacker, 3d Dist. Logan No. 8-20-01,

2020-Ohio-5048, 161 N.E.3d 112. In Hacker, the defendant was sentenced to an

indeterminate sentence and alleged that the statute was unconstitutional due to a

violation of the separation of powers. This Court determined in Hacker that the

statute was constitutional on its face as the maximum sentence was still determined

by the judicial branch, not the executive branch. Similarly, this Court in State v.


                                        -3-
Case Nos. 5-21-02 and 5-21-03


Kepling, 3d Dist. Hancock No. 5-20-23, 2020-Ohio-6888, also held that there was

no facial constitutional violation. Given our prior rulings in this case, we do not

find that Rebarchek’s sentence violates the separation of powers provision of the

U.S. Constitution or the Ohio Constitution. The assignment of error is overruled.

       {¶5} Having found no error in the particulars assigned and argued, the

judgments of the Court of Common Pleas of Hancock County are affirmed.

                                                             Judgments Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                        -4-